                 Case 1:19-cv-10796-DLC Document 140 Filed 05/11/20 Page 1 of 2


                                                                                                                Stephen B. Selbst
                                                                                                                                Partner
                                                                                                                   Phone:   212.592.1405
                                                                                                                     Fax:   212.545.2313
                                                                                                                 sselbst@herrick.com




May 11, 2020
VIA ECF
Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

            Re:      Securities and Exchange Commission v. International Investment Group LLC--
                     19-cv-10796 (DLC) (S.D.N.Y)


Dear Judge Cote:

       We represent non-parties IIG Global Trade Finance Fund Ltd. (“GTFF”) and IIG
Structured Trade Finance Fund Ltd. (“STFF”) in the action captioned above.

        We write in response to the letter submitted on May 8, 2020 by Constance Boland,
counsel to Girobank, N.V., and Girobank International, N.V. (collectively, “Girobank”)
requesting the opportunity to file a sur-reply to the memorandum of law and the declaration of
Christopher Kennedy filed May 8, 2020 in support of the request of GTFF and STFF for an order
directing certain disbursements from accounts maintained at Bank Leumi in New York [Docket
Nos. 136 and 137].

        GTFF and STFF recognize that, in response to the factual and legal arguments raised by
Girobank in its opposition [Docket Nos. 125-127] to the original request filed by GTFF and
STFF [Docket Nos. 113-114], their response raised new factual and legal issues. Accordingly,
GTFF and STFF have no objection to the request made by Girobank. However, to the extent that
Girobank’s next submission to this Court may raise new factual and legal issues, they
respectfully reserve the right to request an opportunity to file a supplemental response.

                                                                    Respectfully submitted,




                                                                    Stephen B. Selbst




HERRICK, FEINSTEIN LLP       ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500


HF 13270043v.1
                 Case 1:19-cv-10796-DLC Document 140 Filed 05/11/20 Page 2 of 2




cc:         All counsel of record via ECF
            Christopher Kennedy
            Timothy Womack
            Max Jackson




HF 13270043v.1
